     Case: 4:20-cv-00015-DMB-RP Doc #: 98 Filed: 10/09/20 1 of 2 PageID #: 1345




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

CLEVELAND SCHOOL DISTRICT                                                             PLAINTIFF

V.                                                     CIVIL ACTION NO: 4:20cv15-DMB-RP

ARGONAUT GREAT CENTRAL
INSURANCE COMPANY, et al.                                                         DEFENDANTS

                        ORDER GRANTING MOTION TO EXTEND
                        CASE MANAGEMENT ORDER DEADLINES

       Defendant The Travelers Indemnity Company (“Travelers”) seeks to extend the expert

designation deadline, as well as the discovery and dispositive motion deadlines. Docket 78. The

other defendants have joined in the motion. Plaintiff opposes the motion, arguing Travelers has

not established the requisite good cause to extend the current deadlines.

       Federal Rule of Civil Procedure 16(b)(4) dictates that a Case Management Order “may be

modified for good cause and with the judge’s consent.” “The good cause standard requires ‘the

party seeking relief to show that the deadlines cannot reasonably be met despite the diligence of

the party needing the extension.” S&W Enterprises, L.L.C. v. SouthTrust Bank of AL, NA, 315

F.3d 533, 535 (5th Cir. 2003). When determining whether to amend the deadlines established by

the Case Management Order, the court is guided by the following four factors: “(1) the

explanation for the failure to complete discovery on time, (2) the importance of the amendment,

(3 the potential prejudice in allowing the amendment, and (4) the availability of the continuance

to cure such prejudice.” Leza v. City of Laredo, 496 Fed. Appx. 375, 376 (5th Cir. 2012).

       The court finds Travelers’ explanation for the necessity of a continuance reasonable.

Over 17,00 pages in documents have been produced in this case. Given that Plaintiff had time to

prepare its case even before litigation was initiated, the defendants’ need for additional time to
     Case: 4:20-cv-00015-DMB-RP Doc #: 98 Filed: 10/09/20 2 of 2 PageID #: 1346




designate experts and complete discovery on a scale this large is understandable. Defendants

have not been dilatory during the pendency of this litigation. Instead, it appears that Defendants

have responded to multiple sets of discovery and have actively participated in the litigation

despite the current pandemic.

       As to the importance of the amendment, the primary deadline at issue is Defendants’

expert designation deadline. The claims and defenses in this case will necessarily rely heavily on

the opinions of expert witnesses regarding the occurrences, causes, extent, and timing of damage

caused to the plaintiff’s property. This factor weighs in favor of the requested amendment.

       As to potential prejudice, Plaintiff would certainly be prejudiced if the requested

extensions were to impair Plaintiff’s ability to conduct adequate discovery of Defendants’

experts and to prepare motions challenging those experts in advance of trial, but a continuance to

cure such prejudice has already been made available by the presiding district judge. The court

concludes good cause has been established to amend the scheduling order.

       Therefore, the Motion to Extend Case Management Order Deadlines is GRANTED. The

remaining deadlines are extended as follows:

       Defendants’ expert designation deadline: November 24, 2020;

       Discovery deadline:      February 9, 2021; and

       Dispositive Motions: March 23, 2021.

       This, the 9th day of October, 2020.



                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
